Name: Commission Regulation (EEC) No 3362/85 of 29 November 1985 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /38 Official Journal of the European Communities 30 . 11 . 85 COMMISSION REGULATION (EEC) No 3362/85 of 29 November 1985 fixing the rate of the additional aid for dried fodder Article 2 of Commission Regulation (EEC) No 2124/85 ; whereas these prices, which determine the barley prices in the Community that are to be used in the dried fodder sector, must be used in the traditional way for calculation of the aid in that sector ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1441 /85 and Article 104 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1314/85 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1 1 17/78 was fixed by Regulation (EEC) No 1441 /85 (3), as last amended by Regulation (EEC) No 3044/85 (4) ; Whereas one of the components required for use of the method of calculating the aid provided for in the above ­ mentioned Regulations is the price in the Community of a given quantity of barley ; whereas the Council has not so far adopted cereal sector prices for the 1985/86 marke ­ ting year, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 2727/75 (*) ; whereas the Commission in order to discharge the tasks incumbent on it under the Treaty must take whatever interim measures are indispensable to ensure the continued functioning of the common agricul ­ tural policy in the sectors concerned ; Whereas the Commission under these circumstances has adopted prices to be used for determining the levies in the cereals sector ; whereas these prices are given in HAS ADOPTED THIS REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 137, 27. 5 . 1985, p. 27 . (3) OJ No L 144, 1 . 6 . 1985, p. 28 . (4) OJ No L 290, 1 . 11 . 1985, p. 40 . O OJ No L 281 , 1 . 11 . 1975, p. 1 . 30 . 11 . 85 Official Journal of the European Communities No L 321 /39 ANNEX to the Commission Regulation of 29 November 1985 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 December 1985 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 56,077 0 28,039 0 Additional aid in case of advance fixing for the month of : I \ (ECU/tonne) January 1986 (') February 1986 (') March 1986 (') April 1986 (')(3) May 1986(')0 June 1986(')0 July 1986 (2) August 19860 September 1 986 0 October 1986 (2) 51,897 51,684 53,006 56,497 57,095 57,095 0 0 0 0 25,949 25,842 26,503 28,249 28,548 28,548 0 0 0 0 (') On the basis of the barley price set in Article 2 of Commission Regulation (EEC) No 2124/85 and subject to the decision of the Council . (2) In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78 . (3) Subject to the fixing for the 1986/87 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 .